DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The claims are directed to powering a load from two batteries based on their states of charge.  The DVRS is an intended use limitation.  The battery control is not dependent on the type of load being powered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thieme (US 2016/0137092).
With respect to claim 1, Thieme discloses a power control device (fig 2-3; par 38-46, 59-64) of a DVRS (22; par 40), the power control device comprising: 
a main battery (26) configured to supply electrical power to electrical devices and the DVRS (22, 24; par 40), which are mounted in a vehicle (see fig 2); 

a controller (30, 32) configured to control the electrical power supplied to the DVRS based on a state of charge (SoC) of the main battery and a SoC of the secondary battery (via sensors 29; par 61).  
The claimed limitation of a DVRS is directed to the intended use of the power control device.  MPEP §2111.02(II).  The existence of the DVRS does not change the structure or functionality of the two batteries and controller.  The main and secondary battery are “configured to supply electrical power” to the DVRS because they are batteries with electrical terminals.  Changing the type of load does not affect this structure.
Further, Thieme discloses that the batteries supply power to “other electrical components, such as the vehicle console 22 and the HVAC system 24” (par 40).  The vehicle console is the driver instrument panel, which is interpreted as including video devices (including the DVRS).  Should the Applicants amend the claim to more explicitly recite the presence of the DVRS, they are directed to the alternative §103 rejection, below. 
With respect to claim 11, Thieme discloses the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Oh (US 2012/0327237).
With respect to claim 1, this is an alternative rejection, using the interpretation that the DVRS is not an intended use limitation but that its inclusion is intended to breathe life into the claim.  
Thieme discloses the limitations of claim 1, as discussed above.  Thieme does not expressly disclose the powered load is a DVRS.  Oh (fig 1-3; all text) discloses a vehicle with two batteries (50, 200) that selectively provide power to a DVRS (400).  Thieme and Oh are analogous because they are from the same field of endeavor, namely vehicle power supplies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Thieme to include a DVRS as a load.  The motivation for doing so would have been to satisfy the needs of the user.  The skilled artisan would have been motivated to modify Thieme’s vehicle to include known types of loads already present in vehicles.
With respect to claim 5, Oh discloses the controller is configured to supply the electrical power of the secondary battery to the DVRS during a setting time received from a user (fig 2, signal Vc; par 32, 56).  Oh discloses an external signal may select the second battery (over the first).  This signal is interpreted as being “from a user”.  When the user sends the Vc signal to command the device to select the second battery, it is “during a setting time”.
With respect to claim 6, Oh discloses when an interruption signal from the user is received before the setting time expires, the controller is configured to cut off electrical 
While claims 5-6 recite a “setting time” and that it “expires”, the claims do not explicitly recite that it is a programmed clock or some other automated means to keep track of time.
With respect to claim 7, Oh discloses when the secondary battery is discharged before the setting time expires, the controller is configured to supply the electrical power of the main battery to the DVRS (fig 3; par 35).  Oh discloses that when the secondary battery becomes discharged (to a voltage lower than the main battery), the controller selects the main battery.  
With respect to claim 8, Oh discloses when a SoC value of the main battery is not greater than a reference SoC value, the controller is configured to cut off electrical power supply from the main battery to the DVRS (par 35).  When the Oh main battery SoC drops below a reference (i.e. the voltage of the secondary battery), the main battery is “cut off”.  This process would then reconnect the secondary battery; a functionality that is not prohibited by the claim language.  If it is the Applicants’ intent to completely disconnect the DVRS from all power source/batteries, then the claim should be amended accordingly.  
With respect to claims 11 and 15-18, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 1 and 5-8, respectively. 
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Colombo (US 2005/0212491).  Alternatively, claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Oh and Colombo.
With respect to claim 2, Thieme discloses the controller is configured to identify the SoC of the two batteries, but does not expressly disclose doing so through a network.  Colombo discloses that it is known for a controller to identify a battery SoC through a network (par 105).
Thieme (or the combination of Thieme and Oh) and Colombo are analogous because they are from the same field of endeavor, namely vehicle battery state of charge sensing.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Thieme’s controller to be coupled to its batteries through a “network”, as taught by Colombo.  The motivation for doing so would have been the simple substitution of one device for another to obtain predictable results.  MPEP §2143(B). 
Thieme’s controller retrieves battery SoC measurement.  The designation of the wiring that carries that data is an obvious modification.  Calling it a “network” does not change any functionality within the Thieme vehicle.
With respect to claim 3, Colombo teaches that CAN and LIN are known types of networks.  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Thieme’s first battery to use a CAN and the second battery to use a LIN.  The motivation for doing so would have been the 
Colombo teaches that CAN and LIN are known protocols by which a battery SoC can be identified.  Thus, the skilled artisan would have looked to these (in any combination – both the same or two different types) to improve upon Thieme’s SoC identification. 
With respect to claim 4, the combination teaches the controller is configured to provide fault information of the DVRS to a management module of the secondary battery via the LIN.   Because the combination’s controller is coupled to the second battery through the (Colombo) LIN, it is “configured to” communicate with the second battery.  This configuration includes sensing a “fault information of the DVRS”.  As noted above, the DVRS is an intended use limitation.  
The DVRS is not explicitly included in the power control device.  There are no claimed limitations directed to sensing the status (normal or fault) of the DVRS or communicating with the DVRS to retrieve this status (to be able to send it to a battery).  
With respect to claims 12-14, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 2-4, respectively. 
Claims 9-10  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Al Rasheed (US 2018/0191185).  Alternatively, claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme in view of Oh and Al Rasheed.

allow the secondary battery to be charged by the electrical power of the main battery when an engine of the vehicle is operating (fig 4, step 408), and 
when the engine of the vehicle is not operating, inhibit the secondary battery from being charged by the electrical power of the main battery (there is no equivalent to “charge auxiliary battery device via primary battery device” on the left side of figure 4 for when the Ignition is off).  
Thieme (or the combination of Thieme and Oh) and Al Rasheed are analogous because they are from the same field of endeavor, namely vehicles with two batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Thieme’s batteries to allow one to charge the other.  The motivation for doing so would have been to prevent vehicle failure due to a battery completely discharging.
With respect to claim 10, Al Rasheed discloses when a SoC value of the main battery exceeds a reference SoC value even though the engine of the vehicle is not operating, the controller is configured to allow the secondary battery to be charged by the electrical power of the main battery (par 42, penultimate sentence).  Al Rasheed discloses a “fourth set of switch circuits” in which all three switches (fig 5, 510-1, -2 and -3) are closed.  This would connect the two batteries and “allow” the secondary to be charged by the main.  The Al Rasheed controller is “configured to” execute this fourth 
With respect to claims 19-20, the references combine to disclose the apparatus necessary to carry out the recited method steps, as discussed above in the art rejection of claims 9-10, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADI AMRANY/           Primary Examiner, Art Unit 2836